Citation Nr: 0926666	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army 
from November 1963 to October 1966.  He also served in the 
Kentucky Army National Guard from June 1985 to June 1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which determined that new and material evidence had 
not been received to reopen previously denied claims of 
service connection for right knee and right ankle 
disabilities.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



REMAND

In June 2006, the appellant indicated that he wished to 
attend a Board hearing at the RO via videoconference.  
Pursuant to the appellant's request, the RO scheduled a 
videoconference hearing to be held in June 2007.  The hearing 
was thereafter rescheduled on two subsequent occasions at the 
appellant's request due to scheduled surgeries.  

In September 2007, the appellant indicated that he wished to 
withdraw his hearing request until he was able to obtain 
additional evidence.  

In October 2007, the appellant submitted additional evidence 
consisting of personnel records from the Kentucky National 
Guard as well as a September 2007 letter from his private 
physician.  In October 2007 and January 2008 letters, the 
appellant indicated that with the submission of this 
additional evidence, he wished to have his Board 
videoconference hearing rescheduled.  The appellant has not 
yet been rescheduled for his requested hearing.

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2008).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2008), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a).

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2008).

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




